Order entered October 27, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00615-CR

               EX PARTE: JAMES MICHAEL DRAUCKER

               On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                   Trial Court Cause No. WR-1-22-0006

                                   ORDER

      Before the Court are appellant’s pro se Motion for New Counsel, Motion for

Rehearing or Reconsideration, and Motion to Stay Extradition dated October 20,

2022 and received by this Court on October 25, 2022. Appellant is represented by

counsel, and he is not entitled to hybrid representation. See Ex parte Bohannan,

350 S.W.3d 166, 166 n.1 (Tex. Crim. App. 2011). Accordingly, appellant’s pro se

Motion for New Counsel, Motion for Rehearing or Reconsideration, and Motion to

Stay Extradition are DENIED without prejudice.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE